EXHIBIT 10.1

AMENDMENT NO. 3

AMENDMENT NO. 3, dated as of July 15, 2015 (this “Amendment”), to the Credit
Agreement (as defined below), by and among NAVISTAR, INC., a Delaware
corporation (“Borrower”), the financial institutions party hereto, and BANK OF
AMERICA, N.A., as administrative agent for the Lenders (“Bank of America” or,
together with any successor administrative agent appointed pursuant thereto, in
such capacity and including any permitted successor or assign, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, Borrower, the Lenders, the Administrative Agent and the other agents
party from time to time thereto entered into that certain Amended and Restated
ABL Credit Agreement dated as of August 17, 2012 (as amended by Amendment No. 1,
dated as of April 2, 2013, among Borrower, the Lenders party thereto and the
Administrative Agent, as further amended by Amendment No. 2, dated as of July 3,
2014, among Borrower, the Lenders party thereto and the Administrative Agent,
and as further amended, supplemented, or otherwise modified from time to time,
the “Credit Agreement”);

WHEREAS, Borrower desires to amend the Credit Agreement;

WHEREAS, the Administrative Agent and the Lenders are willing to enter into this
Amendment on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, the Lenders party hereto and the
Administrative Agent hereby agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT – THIRD AMENDMENT EFFECTIVE DATE

Section 1.1 Amendment to Section 1.01. Section 1.01 of the Credit Agreement is
hereby amended as of the Third Amendment Effective Date (as defined below) as
follows:

(a) The following new defined terms are hereby inserted in proper alphabetical
order:

“”Additional Indenture” has the meaning assigned to such term in the definition
of Permitted Additional Senior Notes.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Navistar International, Borrower, or any of their
respective Subsidiaries from time to time concerning or relating to bribery or
corruption administered or enforced by any Governmental Authority having
jurisdiction over Navistar International, Borrower, or any of their respective
Subsidiaries.”

“Permitted Additional Senior Notes” means any Debt issued after the Third
Amendment Effective Date either under the 2009 Senior Note Indenture governing
the 8.25% Senior Notes due November 1, 2021 or pursuant to a supplemental
indenture thereto or under a new unsecured senior notes indenture that is pari
passu to the 8.25% Senior Notes (such new indenture, the “Additional
Indenture”); provided that (a) upon giving effect to such



--------------------------------------------------------------------------------

Debt, no Specified Default or Event of Default exists, (b) such Debt matures
(excluding any maturity as the result of any optional redemption by the issuer
thereof) on or after November 1, 2021, and is not mandatorily prepayable or
redeemable, pursuant to a sinking fund obligation or otherwise, or prepayable or
redeemable at the option of the holder thereof, in whole or in part, and
otherwise does not have any similar mandatory prepayment provisions, other than
in connection with a Change of Control or an asset sale, prior to November 1,
2021, (c) Navistar International shall be the issuer in respect thereof,
(d) such Debt is not Guaranteed Debt of any Person other than the guarantors of
the Debt issued under the 2009 Senior Note Indenture and (e) the other terms
thereof (other than pricing) are no less favorable to the Borrower, when taken
as a whole, than the terms of the 2009 Senior Note Indenture governing the 8.25%
Senior Notes due November 1, 2021 as in effect on the Third Amendment Effective
Date (and in any event do not include any financial maintenance covenant).

“Third Amendment” means Amendment No. 3, dated as of July 15, 2015, among
Borrower, the Lenders party thereto and the Administrative Agent.

“Third Amendment Effective Date” means the “Third Amendment Effective Date” as
defined in the Third Amendment.”

(b) The following defined terms are hereby deleted in their entirety: “2009
Senior Subordinated Convertible Note Indenture” and “Senior Subordinated
Convertible Notes”.

(c) Clause (b) of the defined term “Change of Control” is hereby amended by
deleting the phrase “(other than a director whose initial assumption of the
office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of directors
of Navistar International)”.

(d) The defined term “Defaulting Lender” is hereby amended by (a) adding the
following phrase at the end of clause (a) thereof:

“unless such Lender notifies the Administrative Agent and Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied”,

and (b) adding the following phrase at the end of clause (b) thereof:

“(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied)”.

(e) The defined term “Integrated Global Structuring Transaction” is hereby
amended by deleting such definition in its entirety and replacing it with the
following:

““Integrated Global Structuring Transaction” means (i) the creation of a new
Subsidiary organized in the Netherlands (“Dutch Holdco”) and wholly-owned by
Navistar International Truck Mexico LLC (“NITM”), (ii) the contribution by NITM
of its 99.99% share of the Equity Interests of Navistar International Mexico, S.
de R.L. de C.V.

 

2



--------------------------------------------------------------------------------

(“Navistar Mexico”) to Dutch Holdco and (iii) the sale by the Borrower of all of
the Equity Interests of its wholly-owned Subsidiary, Navistar Canada, Inc., to
Dutch Holdco at fair market value in exchange for a note.”

(f) The defined term “Navistar International Indentures” is hereby amended by
deleting such definition in its entirety and replacing it with the following:

““Navistar International Indentures” means collectively, the 2009 Senior Note
Indenture and the Additional Indenture.”

(g) The defined term “Permitted Receivables Financing” is hereby amended by
deleting the phrase “$25,000,000” and replacing it with the phrase
“$50,000,000”.

(h) The defined term “Refinancing Conditions” is hereby amended by deleting the
phrase “November 18, 2017” and replacing it with the phrase “180 days after the
Scheduled Maturity Date”.

Section 1.2 Amendments to Section 3.21. Section 3.21 of the Credit Agreement is
hereby amended as of the Third Amendment Effective Date by (a) adding the phrase
“(i)” immediately before the phrase “for the purpose of financing” and
(b) adding the phrase “or (ii) in violation of any Anti-Corruption Law” at the
end of such section.

Section 1.3 Amendments to Section 3.22. Section 3.22 of the Credit Agreement is
hereby amended as of the Third Amendment Effective Date by deleting such section
in its entirety and replacing it with the following:

“Section 3.21 Anti-Corruption Laws. Navistar International, Borrower, and each
of their respective Subsidiaries are in compliance with Anti-Corruption Laws and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.”

Section 1.4 Amendments to Section 3.26(b). Section 3.26(b) of the Credit
Agreement is hereby amended as of the Third Amendment Effective Date by deleting
the phrase “the 2009 Senior Subordinated Convertible Note Indenture” therefrom
and replacing it with the phrase “the Additional Indenture”.

Section 1.5 Amendments to Section 4.02(a)(ii). Section 4.02(a)(ii) of the Credit
Agreement is hereby amended as of the Third Amendment Effective Date by deleting
the phrase “the 2009 Senior Subordinated Convertible Note Indenture” therefrom
and replacing it with the phrase “the Additional Indenture”.

Section 1.6 Amendments to Section 5.11. Section 5.11 of the Credit Agreement is
hereby amended as of the Third Amendment Effective Date by deleting clause
(c) thereof in its entirety and replacing it with the following:

“(c) Subject to the terms of the Intercreditor Agreement (solely with respect to
the Used Truck Collateral and the Used Truck Collection Accounts), Borrower
hereby agrees that, if (1) an Event of Default has occurred and is continuing or
(2) Adjusted Excess Availability is less than the greater of $7,500,000 and 5%
of the Commitments at any time (the occurrence of an event described in clause
(1) or clause (2), a “Cash Dominion Trigger Event”), the Administrative Agent
will have exclusive dominion over the

 

3



--------------------------------------------------------------------------------

Collection Account (and (x) prior to the Used Truck Financing Date or
(y) following the Discharge of Used Truck Financing Obligations, the Used Truck
Collection Accounts) until the applicable Cash Dominion Trigger Event is cured
by, (A) in the case of a Cash Dominion Trigger Event described in clause (1) of
the definition thereof, all Events of Default having been cured or waived or,
(B) in the case of a Cash Dominion Trigger Event described in clause (2) of the
definition thereof, Adjusted Excess Availability being greater than or equal to
the greater of $7,500,000 and 5% of the Commitments for a period of 30
consecutive days (the occurrence of (A) or (B), a “Cash Dominion Trigger Event
Cure”). In the absence of an uncured Cash Dominion Trigger Event, Borrower will
be entitled to direct the application of funds in the Collection Account (and
(x) prior to the Used Truck Financing Date or (y) following the Discharge of
Used Truck Financing Obligations, the Used Truck Collection Accounts), including
directing the Administrative Agent (or other depository bank, if applicable) to
apply funds to the repayment of the outstanding Loans and other amounts payable
under the Loan Documents and to otherwise withdraw funds from the Collection
Account (and (x) prior to the Used Truck Financing Date or (y) following the
Discharge of Used Truck Financing Obligations, the Used Truck Collection
Accounts). If a Cash Dominion Trigger Event has occurred and has not been cured
by the occurrence of an applicable Cash Dominion Trigger Event Cure, (i) the
Administrative Agent shall have the right to apply proceeds received into the
Collection Account (and (x) prior to the Used Truck Financing Date or
(y) following the Discharge of Used Truck Financing Obligations, the Used Truck
Collection Accounts) to the outstanding Secured Obligations as provided in
Article V of the Security Agreement and (ii) Borrower shall not be entitled to
present items drawn on or otherwise to withdraw or direct the dispositions of
funds from the Collection Account (and (x) prior to the Used Truck Financing
Date or (y) following the Discharge of Used Truck Financing Obligations, the
Used Truck Collection Accounts) nor shall Borrower be entitled to close the
Collection Account (or (x) prior to the Used Truck Financing Date or
(y) following the Discharge of Used Truck Financing Obligations, any Used Truck
Collection Account) until all Secured Obligations (other than contingent
indemnification obligations or Banking Services Obligations not then due and
owing and Letters of Credit which are Cash Collateralized or Backstopped in
accordance with the terms herein) under this Agreement are paid and performed in
full. Notwithstanding any other agreements Borrower may have with any Secured
Party, the Administrative Agent shall be entitled, during the continuance of any
Cash Dominion Trigger Event until the occurrence of an applicable Cash Dominion
Trigger Event Cure, for purposes of this Agreement to give instructions as to
the withdrawal or disposition of funds from time to time credited to any deposit
account with the Administrative Agent (to the extent constituting Parts
Collateral (and (x) prior to the Used Truck Financing Date or (y) following the
Discharge of Used Truck Financing Obligations, Used Truck Collateral)) or the
Collection Account (and (x) prior to the Used Truck Financing Date or
(y) following the Discharge of Used Truck Financing Obligations, the Used Truck
Collection Accounts), or as to any other matters relating to any of the forgoing
without further consent of Borrower. The Administrative Agent’s power under this
Agreement to give instructions as to the withdrawal or disposition of any funds
from time to time credited to the Collection Account (and (x) prior to the Used
Truck Financing Date or (y) following the Discharge of Used Truck Financing
Obligations, the Used Truck Collection Accounts) or any other deposit account
with the Administrative Agent (to the extent constituting Parts Collateral (and
(x) prior to the Used Truck Financing Date or (y) following the Discharge of
Used Truck Financing Obligations, Used Truck Collateral)) or as to any other
matters relating to the foregoing includes, without limitation, during the
continuance of any Cash Dominion Trigger Event until the occurrence of an
applicable Cash Dominion Trigger Event Cure, the power to

 

4



--------------------------------------------------------------------------------

give stop payment orders for any items being presented to such accounts for
payment. Notwithstanding the foregoing provisions of this Section 5.11,
irrespective of whether a Cash Dominion Trigger Event has occurred and is
continuing, if no Borrowings are outstanding hereunder and either no Letters of
Credit are outstanding hereunder or any Letters of Credit which may be
outstanding hereunder are Cash Collateralized by 103% (or, in the case of
Collateralized Letters of Credit, cash collateralized in accordance with
Section 2.06(n)), and so long as no Banking Services Obligations are then due
and owing which have not been repaid, Borrower shall be entitled to direct the
application of funds in the Collection Account and the Used Truck Collection
Accounts.”

Section 1.7 Amendments to Section 6.01. Section 6.01 of the Credit Agreement is
hereby amended as of the Third Amendment Effective Date by (i) deleting clause
(b) thereof in its entirety and replacing it with the following:

“(b) Guaranteed Debt of Navistar International in respect of Debt under the 2009
Senior Note Indenture governing the 8.25% Senior Notes due November 1, 2021 and
any Permitted Additional Senior Notes, in an aggregate principal amount for all
such Debt not to exceed $1,400,000,000, and (ii) any refunding, refinancing,
restructuring, renewal or replacement, in whole or in part, of such Debt;
provided, that the Refinancing Conditions are satisfied;”

and (ii) adding the following phrase at the end of clause (s)(i) thereof:

“and any amendments thereof permitted under the Loan Documents, in an aggregate
principal amount for all such Debt not to exceed $1,050,000,000 at any time
outstanding”.

Section 1.8 Amendments to Section 6.15. Section 6.15 of the Credit Agreement is
hereby amended as of the Third Amendment Effective Date by adding the phrase “or
the Additional Indenture,” immediately after the phrase “2009 Senior Note
Indenture”.

Section 1.9 Amendments to Section 9.04. Section 9.04 of the Credit Agreement is
hereby amended as of the Third Amendment Effective Date by (a) adding the
following phrase at the end of Section 9.04(b)(i)(A):

“, and provided, further that Borrower shall be deemed to have consented to an
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after the Borrower receives notice
thereof under Section 9.01(a) (without giving effect to Section 9.01(b))”,

(b) deleting the last sentence of Section 9.04(c)(iii), and (c) adding the
following phrase at the end of the first sentence of Section 9.04(c)(iii):

“; provided that no Lender shall have any obligation to disclose all or any
portion of the Participant Register to any Person (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans or its other obligations under this Agreement) except to the
extent that the relevant parties, acting reasonably and in good faith, determine
that such disclosure is necessary to establish that such Commitment, Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.”

 

5



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT – MATURITY EXTENSION EFFECTIVE DATE

Section 2.1 Amendment to Section 1.01. Section 1.01 of the Credit Agreement is
hereby amended as of the Maturity Extension Effective Date (as defined below) by
deleting the defined term “Scheduled Maturity Date” in its entirety therefrom
and replacing it with the following:

““Scheduled Maturity Date” means May 18, 2017; provided, that if, on or before
such date, (i) the maturity date of the Term Loan Facility is extended or
(ii) the Term Loan Facility is refinanced, renewed or replaced, so long as the
maturity date of the Term Loan Facility or such refinancing, replacement or
renewal Debt (if applicable) is on or after August 17, 2018, then the Scheduled
Maturity Date shall be May 18, 2018.”

Section 2.2 Amendment to Section 9.02. Section 9.02(b)(ii)(D) of the Credit
Agreement is hereby amended as of the Maturity Extension Effective Date by
adding the phrase “or change the definition of “Applicable Percentage””
immediately after the phrase “or Section 2.10(b)” therein.

ARTICLE III

CONDITIONS PRECEDENT TO EFFECTIVENESS

This Amendment (other than Article II hereof) shall become effective on the date
(the “Third Amendment Effective Date”) each of the following conditions
precedent have been satisfied (or waived in accordance with Section 9.02 of the
Credit Agreement):

Section 3.1 Amendment. Borrower, the Issuing Bank, the Required Lenders and the
Administrative Agent have each delivered a duly executed counterpart of this
Amendment to the Administrative Agent.

Section 3.2 Absence of Default. No Default or Event of Default shall have
occurred and be continuing on the Third Amendment Effective Date.

Section 3.3 Representations and Warranties. The representations and warranties
of Borrower in the Loan Documents shall be true and correct in all material
respects as of the Third Amendment Effective Date, except for representations
and warranties that expressly related to an earlier date in which case such
representations and warranties shall be true and correct in all material
respects on and as of such earlier date.

Section 3.4 Closing Certificate. The Administrative Agent shall have received a
certificate, dated the Third Amendment Effective Date and executed by a duly
authorized officer of Borrower certifying as to the matters set forth in
Sections 3.2 and 3.3.

Section 3.5 Secretary’s Certificate; Certified Certificate of Incorporation;
Good Standing Certificates. The Administrative Agent shall have received:

(a) a certificate of Borrower, dated the Third Amendment Effective Date and
executed by its Secretary or Assistant Secretary, which shall (A) certify as to
the attached resolutions of its Board of Directors authorizing the execution,
delivery and performance of this Amendment and the other Loan Documents and
certificates to which it is a party that are required to be executed and
delivered as of the Third Amendment Effective Date, (B) identify by name and
title and bear the signatures of the

 

6



--------------------------------------------------------------------------------

officers of Borrower authorized to sign this Amendment and such other Loan
Documents, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of Borrower certified by the relevant
authority of the jurisdiction of organization of Borrower (which certification
shall confirm the payment of all franchise taxes) and a true and correct copy of
its by-laws; and

(b) a copy of a certificate of the Secretary of State of the jurisdiction of
incorporation of Borrower, dated reasonably near the Third Amendment Effective
Date, which shall certify Borrower is duly incorporated and in good standing or
presently subsisting under the laws of the jurisdiction of its incorporation or
formation.

Section 3.6 Fees and Expenses.

(a) Borrower shall pay to the Administrative Agent, for the account of each
Lender (including Bank of America) who provides a counterpart of this Amendment
to the Administrative Agent by 5:00 p.m., New York time, on July 15, 2015, a
total fee (the “Amendment Fee”) equal to 0.15% of the aggregate principal amount
of such Lender’s Commitment as of the date hereof. The Amendment Fee shall be
earned, due and payable in full on the Third Amendment Effective Date.

(b) Borrower shall have paid all other invoiced, reasonable fees and
out-of-pocket expenses to be paid to the Administrative Agent in accordance with
the terms of the Loan Agreement that are earned, due and payable on the Third
Amendment Effective Date.

ARTICLE IV

CONDITIONS PRECEDENT TO MATURITY DATE EXTENSION

Article II of this Amendment shall become effective on the date (the “Maturity
Extension Effective Date”) each of the following conditions precedent have been
satisfied (or waived in accordance with Section 9.02 of the Credit Agreement):

Section 4.1 Third Amendment Effective Date. The Third Amendment Effective Date
shall have occurred.

Section 4.2 Amendment. On or prior to 5:00 p.m., New York time on August 15,
2015 (such time, the “Extension Cut-off Time”), (a) all Lenders shall have or
(b) each Non-Consenting Lender in respect of this Amendment shall have been
replaced by a replacement Lender pursuant to Section 9.02(d) of the Credit
Agreement and each such replacement Lender shall have, in the case of clauses
(a) and (b), delivered a duly executed counterpart of this Amendment to the
Administrative Agent (each such Lender delivering an executed counterpart of
this Amendment after the Third Amendment Effective Date, an “Additional
Lender”).

Section 4.3 Absence of Default. No Default or Event of Default shall have
occurred and be continuing on the Maturity Extension Effective Date.

Section 4.4 Representations and Warranties. The representations and warranties
of Borrower in the Loan Documents shall be true and correct in all material
respects as of the Maturity Extension Effective Date, except for representations
and warranties that expressly related to an earlier date in which case such
representations and warranties shall be true and correct in all material
respects on and as of such earlier date.

 

7



--------------------------------------------------------------------------------

Section 4.5 Fees and Expenses. Borrower shall pay to the Administrative Agent,
for the account of each Additional Lender who provides a counterpart of this
Amendment to the Administrative Agent after the Third Amendment Effective Date
and prior to the Extension Cut-off Time, a total fee (the “Additional Fee”)
equal to 0.15% of the aggregate principal amount of such Additional Lender’s
Commitment as of the date hereof or, in the case of an Additional Lender
pursuant to Section 4.2(b) hereof, equal to 0.15% of the aggregate principal
amount that such Additional Lender assumed from a Non-Consenting Lender after
the Third Amendment Effective Date and prior to the Extension Cut-off Time
pursuant to Section 9.02(d). The Additional Fee shall be earned, due and payable
in full on the Maturity Extension Effective Date.

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 5.1 Representations and Warranties. To induce the Administrative Agent
to enter into this Amendment, Borrower represents and warrants that:

(a) Organization. Borrower (a) is a corporation duly organized, validly existing
and in good standing (to the extent applicable) under the laws of the
jurisdiction of its formation, (b) is duly qualified and in good standing as a
foreign corporation or company in each other jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be licensed except where the failure to so qualify or be licensed
would not be reasonably likely to have a Material Adverse Effect, and (c) has
all requisite corporate power and authority to enter into this Amendment.

(b) Powers. The execution, delivery and performance by Borrower of this
Amendment is within Borrower’s corporate powers, have been duly authorized by
all necessary corporate action.

(c) Due Execution. This Amendment has been duly executed and delivered by
Borrower. This Amendment is the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Effect of Amendment.

(a) On and after the date hereof, each reference in the Credit Agreement to
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other transaction documents to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as modified by
this Amendment. This Amendment is a Loan Document executed pursuant to the
Credit Agreement and shall be construed, administered and applied in accordance
with the terms and provisions thereof.

(b) The Credit Agreement, as specifically amended by this Amendment, and each of
the other Loan Documents are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed. Without limiting the
generality of the foregoing, the Collateral

 

8



--------------------------------------------------------------------------------

Documents, all of the Collateral described therein, and all of the Liens on the
Collateral granted therein, in each case do and shall continue to secure the
payment of all Secured Obligations of the Borrower under the Loan Documents, in
each case as amended by this Amendment.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

Section 6.2 Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract among the
parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Articles III and IV, this Amendment shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment.

Section 6.3 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE.

(a) GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. Federal or New York
State court sitting in the Borough of Manhattan, New York, New York in any
action or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Amendment or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Amendment or any other Loan Document against Borrower or its properties in
the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Amendment or any other Loan Document in any
court referred to in paragraph (b) of this Section 6.3. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) To the extent permitted by law, each party to this Amendment hereby
irrevocably waives personal service of any and all process upon it and agrees
that all such service of process may be made by registered mail (return receipt
requested) directed to it at its address for notices as provided for in
Section 9.01 of the Credit Agreement. Nothing in this Amendment or any other
Loan Document will affect the right of any party to this Amendment to serve
process in any other manner permitted by law.

 

9



--------------------------------------------------------------------------------

Section 6.4 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.4.

Section 6.5 Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

Section 6.6 Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent for its reasonable, documented out-of-pocket expenses
incurred in connection with this Amendment, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent.

[Remainder of this page is intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER: NAVISTAR, INC. By:  

/s/ Jim Moran

Name: Jim Moran Title: SVP & Treasurer

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as the Administrative Agent and as Lender By:  

/s/ Thomas Brennan

  Name: Thomas Brennan   Title: Senior Vice President

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH,

as Lender

By:  

/s/ Doreen Barr

  Name: Doreen Barr   Title: Authorized Signatory By:  

/s/ D. Andrew Maletta

  Name: D. Andrew Maletta   Title: Authorized Signatory

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE,

LLC,

as Lender

By:  

/s/ John O’Leary Nocita

  Name: John O’Leary Nocita   Title: Senior Vice President

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By:  

/s/ Gene Riego De Dios

  Name: Gene Riego De Dios   Title: Vice President

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Lender By:  

/s/ Rebecca Kratz

  Name: Rebecca Kratz   Title: Authorized Signatory

 

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

Siemens Financial Services, Inc., as Lender By:  

/s/ John Finore

  Name: John Finore   Title: Vice President By:  

/s/ Urisky

  Name: Urisky   Title: Vice President

 

[Signature Page to Amendment No. 3]